UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1267


PATRICK CHRISTIAN,

             Plaintiff – Appellant,

             v.

CITY OF RICHMOND,

             Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00902-MHL)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patrick Christian appeals the district court’s order dismissing with prejudice his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Christian v.

City of Richmond, No. 3:16-cv-00902-MHL (E.D. Va. Feb. 23, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2